           Case 1:17-vv-01022-UNJ Document 45 Filed 10/24/18 Page 1 of 2




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 17-1022V
                                    Filed: September 14, 2018
                                          UNPUBLISHED


    ALBERT PARSONS,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                   Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                           Administration (SIRVA)

                        Respondent.


Ann Mayhew Golski, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Robert Paul Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On July 28, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) causally related to an adverse reaction to the seasonal
influenza vaccination he received on August 11, 2016. Petition at ¶¶ 1, 8-9. Petitioner
further alleges that he received the vaccination in the United States, has suffered the
residual effects of his injury for more than six months, and that neither he nor any other
party has filed an action or received compensation for his injury alleged as vaccine
1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
             Case 1:17-vv-01022-UNJ Document 45 Filed 10/24/18 Page 2 of 2



caused. Id. at ¶¶ 1, 10, 13-14. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

       On September 13, 2018, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. 3 Specifically, respondent “has concluded that petitioner suffered
SIRVA as defined by the Vaccine Injury Table.” Id. at 2. Respondent further agrees
that “based on the record as it now stands, petitioner has satisfied all legal prerequisites
for compensation under the Act.” Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                           s/Nora Beth Dorsey
                                           Nora Beth Dorsey
                                           Chief Special Master




3   Specifically, respondent filed a combined Rule 4(c) report and proffer. (ECF No. 37).
